Title: To Thomas Jefferson from Edward Stevens, 24 November 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Hillsborough November 24th. 1780

Yours of the 19th Inst. I received last Evening. It gave me much pleasure to understand the Enemy were about to leave Virginia, altho’ I have my doubts and Fears from present prospect[s] here that we shall not be able to support an Army this Winter (with Provisions) sufficient to oppose them to the South. It affords me much Satisfaction that I have it in my power to inform you, I am now moving from hence to Join Genl. Gates with about Seven Hundred Rank and file Virginians and better than a Hundred Marylanders with two Peices of Artillery. Since my last we have no Accounts from the Westward that can be depended on.
I hope the Articles that I left a list of with Colo. Muter will now come on, agreeable to your wish. I shall put on foot an enquiry into the cause of the derangement of the Riders from this to you.
I am &c.
